Citation Nr: 1640645	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-43 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1984, and from July 1988 to August 1997.

This matter came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That rating decision, in pertinent part, denied service connection for bilateral ankle arthritis, posttraumatic stress disorder (PTSD), and sleep apnea.  

In March 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for development of the record.  While the appeal was in remand status, the AOJ granted service connection for PTSD.  As the award of service connection for PTSD constitutes a full grant of the benefit sought on appeal, this issue will not be addressed herein by the Board.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence does not demonstrate a current diagnosis of a left ankle disability; a left ankle disability was not manifest in service.

2.  In a December 1997 rating decision, service connection for right ankle sprain was denied; the Veteran did not appeal.

3.  The evidence added to the record since the December 1997 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disability, and does not raise a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria of service connection for a left ankle disability are not met..  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The December 1997 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in April 2009 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  Moreover, the Board observes that with respect to the previously denied right ankle claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a left ankle disability.  However, the Board finds that a VA examination is not necessary in order to render a decision on this issue.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of current left ankle disability or persistent or recurring symptoms of a left ankle disability that may be related to service.  Accordingly, a VA examination is not warranted.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).
	 
Service treatment records reflect that in February 1992, the Veteran presented with complaints of a right ankle injury.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the left ankle.  

A VA problem list dating to May 2007 is negative for any abnormal findings relevant to the Veteran's left ankle.  Private treatment records obtained in the development of the Veteran's claim are also negative.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed left ankle disability.  In this regard, there is no indication of a current diagnosis pertaining to the Veteran's left ankle. The medical evidence associated with the record does not disclose a diagnosis of any left ankle disability.  Although the Veteran has been advised of the evidence necessary to support this claim, he has neither identified nor produced evidence showing a diagnosis of a left ankle disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Because no left ankle disability has been diagnosed, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection; therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Petition to Reopen Claim of Entitlement to Service Connection for 
Right Ankle Disability

The AOJ denied service connection for right ankle sprain in a December 1997 rating decision.  It noted that the Veteran was seen in February 1992 for a right ankle sprain, but that service records were otherwise negative as to any chronic problem with the Veteran's right ankle.  

At the time of the December 1997 rating decision, the record contained service treatment records.  They reflect that the Veteran reported injury to his right ankle in February 1992 while playing basketball.  

On VA general medical examination in November 1997, the examiner noted the Veteran's history of right ankle sprain in service.  The Veteran reported that he sometimes had momentary sharp pain that did not interrupt activity.  Examination revealed no swelling, redness, or tenderness.  The ankle joint was noted to be normal.  The Veteran complained of discomfort in full internal rotation, but otherwise range of motion was normal.  There was no crepitus.  The diagnosis was right ankle sprain with residuals.

Other post-service treatment records, both those produced by VA and those from private providers, are negative for any right ankle pathology.

As discussed, service connection for a right ankle disability was denied because, while there was evidence of right ankle sprain during service, there was no chronic disability identified during service.  Since the December 1997 rating decision, evidence added to the record does not include any showing of a chronic right ankle disability during service.  In fact, as set forth above, there is no evidence showing a chronic right ankle disability, in service or currently.  Rather, the new evidence that has been received reveals that neither VA nor private providers have identified a chronic right ankle disability.  Negative evidence cannot serve as new and material evidence for purposes of the reopening of a claim since by definition it does not raise a reasonable possibility of substantiating the claim.  

Moreover, any argument by the Veteran concerning symptoms during service or currently are cumulative, as such arguments were considered by the AOJ in its previous adjudication of this issue.  The evidence added to the record does not demonstrate a diagnosis of a chronic right ankle disability in service or currently.  Thus, the evidence added to the record since the December 1997 rating decision is not new and material for the purpose of reopening the Veteran's claim.  

In consideration of the foregoing, the Board finds that the critical defects existing at the time of the December 1997 rating decision have not been addressed by new evidence, much less cured, and thus the claim of entitlement to service connection for a right ankle disability may not be reopened.  

ORDER

Entitlement to service connection for a left ankle disability is denied.

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for a right ankle disability is denied.


REMAND

In his November 2008 claim, the Veteran maintained that his claimed sleep apnea was caused by his PTSD.  As noted above, service connection for PTSD was established during the pendency of the Veteran's appeal.  

A January 2011 private record produced by J.M.R., M.D. includes obstructive sleep apnea in the list of problems.  The records from Dr. R. do not include any discussion of the etiology of this disability.   Thus, the Board finds that an examination is necessary to obtain an opinion regarding the etiology of the Veteran's sleep apnea.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.  The examiner should be provided access to the electronic record, and should note in the examination report that such record was reviewed.  A full history should be elicited from the Veteran, the pertinent details of which should be included in the examination report.  

Following physical examination and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that sleep apnea had its onset in service or is otherwise related to any disease or injury in service.  

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that sleep apnea is proximately due to or aggravated by the Veteran's service-connected PTSD.  If the opinion is that the Veteran's service-connected PTSD aggravates his sleep apnea, the VA examiner should specify, to the extent possible, the degree of disability resulting from such aggravation.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the remaining claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


